Citation Nr: 1001258	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-27 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1970 to March 1972. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the Veteran's claim of 
entitlement to service connection for a lumbar spine 
disability.


FINDING OF FACT

A lumbar spine disability is not shown in service, and the 
manifestation of that disability many years following service 
is not shown to be related to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active military service, and such may not be presumed.  38 
U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
lumbar spine disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for a service connection claim in a 
February 1, 2006 letter from the RO.  Crucially, the RO 
informed the Veteran of VA's duty to assist him in the 
development of his claim in the letter, in which the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "[r]elevant records from any Federal 
agency.  This may include records from the military, VA 
Medical Centers (including private facilities where VA 
authorized treatment), or the Social Security 
Administration."  With respect to private treatment records, 
the February 2006 VCAA letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  

The Veteran was specifically notified in the VCAA letter to 
describe or submit any additional evidence which he thought 
would support his claim, in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  See the February 2006 letter at page 2.  [The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in his possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, Dingess element (1) is not at issue, and the 
Veteran was advised as to elements (2) and (3) in the 
February 2006 letter, and elements (4) and (5) in an August 
2007 letter.

The Board is aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with VCAA notice through the February 2006 and 
August 2007 letters, and his claim was readjudicated in the 
December 2008 supplemental statement of the case (SSOC) after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notices.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the Veteran in proceeding to 
consider his claim on the merits.  The Veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained 
service treatment records and post-service outpatient medical 
records, and has provided the Veteran with an examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
Veteran declined to have a personal hearing.  

Accordingly, the Board will proceed to a decision. 



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).



Analysis

The Veteran asserts entitlement to service connection for a 
lumbar spine disability, which he contends was incurred 
during his active military service.  He indicates that he 
injured his back while removing a truck bumper.

With respect to Hickson element (1), the claims folder is 
replete with records showing diagnoses for degenerative disk 
disease of the lumbar spine.  See June 2006 VA examination 
report.  Accordingly, Hickson element (1) has been 
established.

Concerning Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.

With respect to in-service disease, there is no indication of 
a lumbar spine disability in service.  Additionally, 
degenerative changes were not noted until August 1997,  25 
years after service and well beyond the period for 
presumptive service connection for arthritis.  See 38 C.F.R. 
§§ 3.307, 3.309 (2009).

With respect to in-service injury, there is no indication of 
any lumbar spine injury in service.  Consistent with the 
Veteran's account that he injured himself while taking off a 
bumper, service treatment records show that he strained his 
groin in June 1971 and August 1971.  Significantly, however, 
there is no mention of complaints related to the lumbar 
spine.  The Veteran's service treatment records are more 
reliable, in the Board's view, than the Veteran's assertion 
as to events which transpired well over a half century ago. 
The Veteran's memory and the memories of his fellow Veterans 
may be dimmed with time.

Thus, while not doubting the Veteran's report of an in-
service injury, the Board finds that a preponderance of the 
competent and probative evidence of record shows that the 
injury was to the Veteran's groin, not his lumbar spine.

Accordingly, Hickson element (2) is therefore not met, and 
the claim fails on this basis alone.

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

There is a medical nexus opinion in the Veteran's favor.  In 
a May 2008 letter, K.P., P.A.C., noted the Veteran's lumbar 
spine disability and opined that based on the Veteran's 
statements of in-service injury to his lumbar spine that it 
was "medically likely that the that injury he describes[ed] 
thirty to thirty-five years ago could be the precipitating 
event resulting in his current symptoms."  However, in 
reviewing notes going back as far as 1988, the clinician 
indicated that there was no indication of acute trauma or 
other injury resulting in the current disability. 

There is also a June 2006 opinion by a VA examiner, who 
reviewed the claims folder in conjunction with report.  The 
examiner opined that the low back disability was very likely 
due to the Veteran's many years of heavy lifting and pushing 
during his 35 years working at the United States Postal 
Service, as well as a 1986 injury repairing his own house.  
The VA examiner added that the injury the Veteran sustained 
in 1971 while in service had a very minimal effect on his 
back compared to the many years of injuring his back due to 
heavy lifting after discharge from service.   

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

 In this case, the Board places greater weight of probative 
value on the June 2006 VA opinion than it does on the opinion 
of the private clinician.  Unlike the private opinion in the 
Veteran's favor, the VA examiner reviewed the Veteran's 
claims file, to include the service treatment records.  

Significantly, the private opinion does not discuss post-
service injuries to the back.  Review of the evidence is 
replete with post service spine problems.  The Veteran did 
not mention any lumbar spine disability until 1997.  A 
December 1997 private record shows that the Veteran indicated 
an 8 year history of intermittent back pain brought on by 
moving and sorting bricks when building his house.  Another 
private treatment record dated in September 2004 noted the 
Veteran's 18 year history of back difficulty after lifting 
heavy bricks.  An April 2006 chiropractic record noted that 
the Veteran began to have low back symptoms without 
precipitating causes in November 2003 and that he had a 20 
year documented history of low back pain exacerbated with 
work related injuries and pain.  Indeed, the Veteran's health 
records from General Foods Corporation document his post-
service back problems.  
 
The VA opinion thus appears to be far more congruent with the 
medical evidence of record, which is negative for complaints 
of lumbar spine disability in service or for a number of 
years thereafter and includes references to post-service 
causes for the Veteran's current back disability.   By the 
Veteran's own admission on several occasions, his back 
problems began approximately two decades after service.

For these reasons, the Board accords the VA opinion greater 
weight of probative value than it does the private opinion.

Implicit in the Veteran's presentation is the contention that 
his lumbar spine disability began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b) 
(2009).  However, as has been discussed in some detail in 
connection with element (2), there were no documented 
complaints of such disability for decades after service, and 
the Veteran himself indicated that his back problems started 
many years after service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was



proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].

Supporting medical evidence is required for a showing of 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  As set forth above, such evidence 
is lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

Hickson element (3) therefore has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.


ORDER

Service connection for a lumbar spine disability is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


